Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
	Claim 12 is objected to.  The limitation that the organic compound can be partially or completely deuterated should be amended to “the organic compound is partially or completely deuterated” for the best clarity.	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 1 recites that variables Re, R1, R2, and Rb include acyl groups, carbonyl group, carboxylic groups, ester groups, nitrile groups, and isonitrile groups having 0-20 carbon atoms.  However, each of the above groups requires at least one carbon atom rendering this portion of claim 1 indefinite.  Applicants can overcome this rejection by amending “0-20” for each of these groups to “1-20”.
Claims 2, 3, and 6 are further rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, formulae (II) and (III) in claims 2, 3, and 6 do not include a variable X1 or X4; however, each of these three claims recites variables X1, X2, X3, and X4 in the claim, rendering these claims indefinite.  Applicants can overcome this rejection by removing “X1” and “X4” from these three claims. 

Allowable Subject Matter
	While all claims stand rejected, none of Applicants claims are subject to any prior art rejections.  With the assumption that the issues raised above are overcome, claims 1-20 would be in condition for allowance.  Claim 1 is drawn to a compound having at least 5 fused rings wherein at least one of variables Y1 through Y8 is an electron-withdrawing group.  The closest prior art is believed to be Ohba et al. (J. Heterocyclic Chem. 1997, 34, 781-787, cited on Applicants information disclosure statement, filed on 2/12/20) and Voronkov et al. (Khimiya Geterotsiklicheskikh Soedinenii 1967, 6, 1003-1009, a CAS abstract is provided in lieu of the original publication).  Both Ohba et al. and Voronkov et al. teach compounds which satisfy Formula (I) of claim 1 with the key exception that the compounds taught therein do not include a substituent CRa where Ra is an electron-withdrawing group.  In the compounds taught by Ohba et al. and Voronkov et al., all variables Y1 through Y8 are hydrogen atoms, which are not electron-withdrawing groups.  Yang et al. (WO 2021/135841) teaches compounds which satisfy all of the limitations of Formula (I) of claim 1 and organic electroluminescent devices (see pages 6-8 of Yang et al.).  However, Yang et al. does not qualify as prior art as it has a publication date after Applicants US filing date.

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766